      Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBORAH DEDEWO,
                                          Case No. 18-CV-9132 (AKH)
                        Plaintiff,

          - against -

CBS CORPORATION,

                        Defendant.




                     REPLY MEMORANDUM OF LAW
             IN FURTHER SUPPORT OF DEFENDANT’S MOTION
               TO HOLD PLAINTIFF IN CONTEMPT OF COURT
                    PURSUANT TO FED. R. CIV. P. 37(B)




                                       DAVIS WRIGHT TREMAINE LLP
                                       Laura Sack
                                       Kaitlyn E. Fallon
                                       1251 Avenue of the Americas, 21st Floor
                                       New York, NY 10020-1104
                                       (212) 489-8230 Phone
                                       (212) 489-8340 Fax
                                       laurasack@dwt.com
                                       kaitlynfallon@dwt.com

                                       Attorneys for Defendant
                                       CBS CORPORATION
             Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 2 of 10


                                                    TABLE OF CONTENTS

                                                                                                                                        Page

ANALYSIS ..................................................................................................................................... 2

           A.         PLAINTIFF HAS NOT OFFERED ANY JUSTIFICATION FOR HER
                      CONTINUING FAILURE TO COMPLY WITH HER COURT-
                      ORDERED DISCOVERY OBLIGATIONS .......................................................... 2

           B.         THE COURT SHOULD GRANT TO DEFENDANT THE REQUESTED
                      RELIEF FOR PLAINTIFF’S SPOLIATION OF EVIDENCE .............................. 6

CONCLUSION ............................................................................................................................... 7




                                                                       i
             Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 3 of 10


                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Federal Cases

Design Strategy, Inc. v. Davis,
   469 F.3d 284 (2d Cir. 2006).......................................................................................................3

Scott v. JPMorgan Chase & Co.,
   No. 13-CV-646, 2014 WL 338753 (S.D.N.Y. Jan. 30, 2014),
   aff’d. 603 Fed. Appx. 33 (2d Cir. 2015) ....................................................................................6

Rules

Fed. R. Civ. P. 34 .............................................................................................................................5

Fed. R. Civ. P. 34(b)(2)................................................................................................................3, 4

Fed. R. Civ. P. 34(b)(2)(C) ......................................................................................................3, 4, 5

Fed. R. Civ. P. 37(b) ........................................................................................................................7

Fed. R. Civ. P. 37(e)(2) ....................................................................................................................6

S.D.N.Y. Local R. 33.3 ....................................................................................................................3

S.D.N.Y. Local R. 33.3(a) ...............................................................................................................3




                                                                       ii
         Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 4 of 10


        Plaintiff’s opposition to Defendant’s motion provides no defense for her disregard of her

discovery obligations, or for her defiance of two Court orders directing her to respond in full to

Defendant’s long-outstanding discovery requests. Defendant’s opening brief catalogued the

deficiencies in Plaintiff’s discovery responses, and explained why Defendant is entitled to an

inference in its favor in light of Plaintiff’s failure to preserve surreptitious recordings of

workplace conversations (and other documents) that were in her possession during the EEOC

phase of this case, as well as an award of attorney’s fees and other specific relief designed to

repair the damage done by Plaintiff’s contempt of the Court’s prior orders. In opposition,

Plaintiff responds feebly, or not at all, to the points and authorities raised in Defendant’s opening

brief. And while Plaintiff does, finally, acknowledge that her responses to several of

Defendant’s discovery requests were deficient, it is too little, too late. Prior to filing this

contempt motion, Defendant beseeched Plaintiff no fewer than seven times in writing and twice

orally to respond fully to Defendant’s discovery requests, and this Court had twice ordered

Plaintiff to do so. To ensure that Plaintiff actually complies with her discovery obligations and

the Court’s prior orders, and to mitigate the harm caused by her habitual neglect of her

obligations as a litigant to this point, the Court should grant the relief Defendant has requested in

connection with this motion by (i) holding Plaintiff in contempt of the Court’s two prior orders

and staying Defendant’s discovery obligations until Plaintiff has responded in full to all

outstanding discovery demands; (ii) finding that the documents and information (including

clandestine audio recordings) that Plaintiff failed to preserve rebutted any allegation that

Defendant discriminated against her; and (iii) awarding to Defendant its costs, including

reasonable attorneys’ fees, incurred in connection with this motion.
         Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 5 of 10


                                            ANALYSIS

       Plaintiff claims, absurdly, that Defendant has failed to “cite to a specific instance of

where there is a lapse in a response to the plaintiff’s discovery obligation” [sic]. Plaintiff’s

January 14, 2021 Memorandum of Law in Opposition to Defendant’s Motion to Compel (Docket

No. 63) (the “Opposition”), at 2. She then doubles down on this false claim by stating,

inaccurately, that the Moving Memorandum “does not focus on what interrogatory or request for

production was propounded, the response given, the basis for requesting a supplemental answer

and why [Defendant is] entitled to prevail.” Id. In reality, Defendant did precisely that in its

Moving Memorandum. See, e.g., Moving MOL, at 2-4. Worse than these misrepresentations,

the Opposition offers no substantive justification for Plaintiff’s continuing refusal to comply with

her discovery obligations under the Federal Rules of Civil Procedure and produce documents and

information that the Court has twice ordered her to provide. Having already violated two

unequivocal Court orders, Plaintiff has needlessly multiplied these proceedings and caused harm

to Defendant, and the relief sought by this motion is both justified and necessary to prevent

further harm.

A.     PLAINTIFF HAS NOT OFFERED ANY JUSTIFICATION FOR HER
       CONTINUING FAILURE TO COMPLY WITH HER COURT-ORDERED
       DISCOVERY OBLIGATIONS

       To underscore the baseless nature of Plaintiff’s position as set forth in the Opposition,

Defendant’s outstanding discovery requests are summarized once again below, together with the

responses Plaintiff has set forth in the Opposition, and Defendant’s reply:

Interrogatory 9        Damages calculation

Plaintiff’s Position   “[I]t is the plaintiff’s belief that [it] is well within the defendant’s capability
                       to determine the mathematical computation of Plaintiff’s back pay.
                       Emotional damages and punitive damages are simply not calculated with any
                       mathematical precision and it is for the court to decide.” Opposition, at 4.




                                                  2
         Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 6 of 10


Defendant’s            By Plaintiff’s own admission, she has refused to meet her basic disclosure
Response               obligations. Under Local Rule 33.3, a defendant is entitled to a
                       “computation of each category of damages alleged.” S.D.N.Y. Local R.
                       33.3(a). A computation of damages “requires more than providing – without
                       any explanation – undifferentiated financial statements; it requires a
                       ‘computation,’ supported by documents.” Design Strategy, Inc. v. Davis, 469
                       F.3d 284, 295 (2d Cir. 2006). Plaintiff’s continued refusal to date to provide
                       this information (which was first requested by Defendant in July 2019) is
                       inexcusable, especially in light of Plaintiff’s counsel’s September 13, 2019
                       representation to the Court that he had already prepared a damages
                       calculation. See Sack Decl., ¶¶ 3, 9. Moreover, Plaintiff admits that she has
                       produced no information concerning her income or income substitutes from
                       2019 to present (see Opposition, at 9-11). It is impossible for Defendant to
                       calculate her economic damages with the incomplete information currently
                       available to it. Accordingly, for the reasons already set forth (which Plaintiff
                       has failed to address in the Opposition), the Court should enter an order
                       precluding Plaintiff from submitting any evidence of damages. Moving
                       MOL, at 9. Furthermore, to the extent Plaintiff seeks to impose on
                       Defendant the burden of calculating her damages, Defendant reiterates that
                       Plaintiff has suffered no damages for which Defendant is liable.



Interrogatory 10       “Identify each person with knowledge or information concerning your
                       attempts to seek employment with any entity since 2014.”

Plaintiff’s Position   “Plaintiff produced a list of her attempts at finding new employment and it is
                       responsive to this interrogatory.” Opposition, at 5.

Defendant’s            Plaintiff has given no specific reference to documents containing information
Response               responsive to this interrogatory. To the extent Plaintiff is referring to a table
                       she created that contains the names of companies, the positions for which she
                       applied, and the dates on which she applied for them, the information
                       contained in that table is incomplete and non-responsive. Defendant has
                       made clear that its interrogatory “includes, for example, friends, colleagues
                       and family members with whom she discussed these efforts.” The
                       documents that Plaintiff has produced contain no such information.



Document               All documents concerning any of the allegations in the Amended Complaint
Requests 3, 6, and     and/or any events in controversy in this action, including but not limited to
8                      (i) documents concerning communications between Plaintiff and the EEOC,
                       and (ii) all audio and/or video recordings depicting CBS’s work place and/or
                       employees.

Plaintiff’s Position   “The plaintiff provided an adequate response to [Document Requests 3 and
                       6] as required by Rule 34(b)(2) by providing documents in her possession.



                                                 3
         Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 7 of 10


                       The defendant’s argument questioning the veracity of the plaintiff’s
                       responsive [sic] is unsupported.” Opposition, at 6. “[T]he plaintiff provided
                       an adequate response to [Document Request 8] as required by Rule 34(b)(2).
                       The defendant’s argument seems to be in the form of a contention
                       interrogatory that is not before the plaintiff.” Opposition, at 7.
Defendant’s            Implicit in Plaintiff’s response is an admission that she has failed to preserve
Response               audio files and documents that were, by her own admission, directly relevant
                       to the matters at issue in this litigation. Notwithstanding Defendant’s
                       repeated overtures, Plaintiff has refused to provide any explanation as to how
                       data that was once in her possession – and which she offered to make
                       available to the EEOC in support of the EEOC Charge that preceded this
                       lawsuit – is now “lost.” That silence speaks volumes. Accordingly,
                       Defendant is entitled to an inference that these documents and
                       recordings would rebut, rather than support, Plaintiff’s claims. See
                       Moving MOL, at 9-11; Section B, infra.



Document Request All documents concerning Plaintiff’s communications with CBS’s Human
11               Resources representatives and its Vice President of Diversity.

Plaintiff’s Position   “This was an oversight where no response was stated.” Opposition, at 7.

Defendant’s            This was hardly an “oversight.” Defendant first drew Plaintiff’s attention to
Response               this deficiency on September 3, 2019. Sack Decl., Exh. F. On no fewer than
                       six occasions in writing (and twice verbally) following that date, Defendant
                       reminded Plaintiff of this deficiency and sought a substantive response.
                       Plaintiff refused, most recently claiming that “all necessary document
                       discovery due from the plaintiff is complete.” Sack Decl., Exh. Q. In
                       response, Defendant reiterated by letter on December 8, 2020 that Plaintiff
                       had failed to respond in any way whatsoever to this specific document
                       request; Plaintiff never acknowledged this correspondence, nor did she
                       respond to the document request in question. Sack Decl., ¶ 24, Exh. R. The
                       fact that Defendant was forced to file this motion in order to obtain a
                       response to which it was unquestionably entitled amply supports an
                       award of fees and costs assessed against Plaintiff and her counsel. See
                       Moving MOL, at 11-12.



Document               Documents concerning Plaintiff’s efforts to secure employment, both during
Requests 24 and        her employment with Defendant and after.
25

Plaintiff’s Position   Objecting vaguely that a full response is “likely to cause harm to [her]”
                       (Opposition, at 8), Plaintiff has refused to produce all documents responsive
                       to this request, and argues that a table she created summarizing her job



                                                 4
         Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 8 of 10


                       search efforts is sufficient to satisfy her discovery obligations. Opposition, at
                       9.

Defendant’s            Plaintiff’s position is flatly contradicted by Rule 34, which requires her to
Response               “state whether any responsive materials are being withheld on the basis of”
                       an asserted objection. Fed. R. Civ. P. 34(b)(2)(C). Moreover, Plaintiff’s
                       objection was waived as untimely when she first asserted it in connection
                       with her belated responses to Defendant’s document requests, and that
                       objection was effectively dismissed by the Court’s January 3, 2020 Order,
                       which instructed Plaintiff to respond, “fully and completely” and “without
                       conditions,” to Defendant’s discovery requests. Sack Decl., Exhs. F, J.

                       As an aside, it defies logic for Plaintiff to claim on the one hand that she has
                       been diligent in her efforts to seek subsequent employment, and yet has
                       produced not a single copy of any submission that she made to a potential
                       employer in support of that contention.



Document               Documents concerning Plaintiff’s income or income substitutes.
Requests 26 and
27

Plaintiff’s Position   Plaintiff “will update the defendant with her earning statement for 2019 and
                       2020 which is expected on or before the end of the first quarter of this year,
                       2021.” Opposition, at 10-11.

Defendant’s            As recently as December 4, 2020, it was Plaintiff’s position that “all
Response               necessary document discovery due from the plaintiff is complete.” Sack
                       Decl., Exh. Q. In response, by letter dated December 8, 2020, Defendant
                       reminded Plaintiff yet again that her response to these specific requests was
                       deficient. Sack Decl., Exh. R. Plaintiff failed to respond in any way to this
                       letter. Sack Decl., ¶ 24. Indeed, while Plaintiff now admits that her earning
                       statements for 2019 were available to her by the first quarter of 2020
                       (Opposition, at 10), she still has not produced them, despite Defendant’s
                       numerous reminders in November and December 2020. Sack Decl., ¶¶ 19-
                       24, Exhs. N-R. Given her failure to provide information regarding her post-
                       employment income from 2019 to date, it is especially galling that Plaintiff
                       has suggested that Defendant can calculate her damages based upon
                       information available to it (see Opposition, at 3-4). The fact that Defendant
                       was forced to file this motion in order to obtain documents to which
                       Plaintiff now concedes it is entitled amply supports an award of fees and
                       costs assessed against Plaintiff and her counsel. See Moving MOL, at 11-
                       12.




                                                 5
         Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 9 of 10


Document               Documents concerning Plaintiff’s social media activity concerning the
Requests 32-35         subject matter of this action (Document Requests No. 32-33), appointment
                       books, diaries, journals, calendars and weekly or daily planners (Document
                       Request No. 34), and all versions of her resume (Document Request No. 35)
                       (Sack Decl., ¶¶ 3, 5, Exh. C).

Plaintiff’s Position   None. The Opposition is silent as to these outstanding document requests.

Defendant’s            By failing to address these demands in the Opposition, Plaintiff concedes that
Response               she has not met her discovery obligations concerning them. Plaintiff’s
                       failure to produce the requested documents despite a multitude of follow-up
                       requests by Defendant and two Court orders directing her to do so, is
                       compounded by her failure to even address this issue in opposition to
                       Defendant’s contempt motion, and amply supports an award of fees and
                       costs assessed against Plaintiff and her counsel. See Moving MOL, at 11-
                       12.



B.     THE COURT SHOULD GRANT TO DEFENDANT THE REQUESTED
       RELIEF FOR PLAINTIFF’S SPOLIATION OF EVIDENCE

       Plaintiff fails to address in any manner Defendant’s argument that an adverse inference is

appropriate in response to her spoliation of evidence. She does not dispute that audio recordings

and other materials she possessed during the EEOC phase of this case have since been “lost,” nor

does she make any effort to explain who lost these materials – which she claimed were relevant

to her claims – or how, when, and under what circumstances these materials, which are

unquestionably the proper subject of discovery, came to be “lost.” She does not deny that she

was responsible for taking the steps necessary to prevent the loss or destruction of this evidence,

nor does she claim to have taken any such steps. The Court should deem unopposed Defendant’s

request for the relief sought, and should grant that relief, pursuant to Fed. R. Civ. P. 37(e)(2).

Scott v. JPMorgan Chase & Co., No. 13-CV-646, 2014 WL 338753, at *10 (S.D.N.Y. Jan. 30,

2014) (collecting cases in support of the rule that a plaintiff concedes a defendant’s arguments by

failing to respond to them), aff’d. 603 Fed. Appx. 33 (2d Cir. 2015).




                                                  6
         Case 1:18-cv-09132-AKH Document 64 Filed 01/19/21 Page 10 of 10


                                         CONCLUSION

         Defendant respectfully requests that the Court enter an order pursuant to Rule 37(b) of

the Federal Rules of Civil Procedure (i) holding Plaintiff in contempt of the Court’s January 3,

2020 and November 13, 2020 orders, compelling Plaintiff to comply with her discovery

obligations or face dismissal of the action, and staying discovery as to Defendant until such time

as Plaintiff has satisfied her outstanding obligations; (ii) holding that the documents and

recordings that Plaintiff has failed to produce rebut any inference of discrimination on the part of

CBS; and (iii) awarding to Defendant its costs, including reasonable attorneys’ fees, along with

such other further relief as the Court may deem just and proper.


Dated:    New York, New York
          January 19, 2021
                                              Respectfully submitted,

                                              DAVIS WRIGHT TREMAINE LLP

                                              By: /s/ Laura Sack
                                                 Laura Sack
                                                 Kaitlyn E. Fallon

                                              1251 Avenue of the Americas, 21st Floor
                                              New York, NY 10020-1104
                                              (212) 489-8230 Phone
                                              (212) 489-8340 Fax
                                              laurasack@dwt.com
                                              kaitlynfallon@dwt.com

                                              Attorneys for Defendant
                                              CBS CORPORATION




                                                 7
